77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.STATE of Maryland;  Court of Appeals of Maryland,Defendants-Appellees.
No. 95-2766.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.   Deborah K. Chasanow, District Judge.  (CA-95-2216-DKC)
Henry T. Sanders, Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motions for reconsideration.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Sanders v. Maryland, No. CA-95-2216-DKC (D. Md. Aug. 11, 1995;  Sept. 13, 1995;  Oct. 11, 1995).   We deny Appellant's motions for sanctions and judicial notice.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED